Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 22, 2020

The Court of Appeals hereby passes the following order:

A21E0024. THE NEW GEORGIA PROJECT v. KATHERINE SHELTON, IN
    HER OFFICIAL CAPACITY AS CHAIR OF THE HOUSTON COUNTY
    BOARD OF ELECTIONS ET AL.

      Pursuant to Court of Appeals Rule 40 (b), the New Georgia Project has filed
an emergency motion asking that we expedite its appeal of the trial court’s order
denying the Petition for Writ of Mandamus and other relief filed in this action. The
emergency motion appears to involve a “case[] of election contest” over which the
Supreme Court of Georgia has exclusive appellate jurisdiction. Ga. Const. Art. VI,
§ VI, Para. II (2); see also Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178
(476 SE2d 587) (1996) (“the ultimate responsibility for construing the constitutional
provisions regarding appellate jurisdiction” rests with the Supreme Court).
Accordingly, we hereby TRANSFER the motion to the Supreme Court for resolution.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/22/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.